DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 4-6, with respect to the rejection(s) of claim(s) 1-2 and 4-6 under 35 U.S.C. 103 have been fully considered and are persuasive. Katayama and Oishi do not disclose the metal block fixed to the power element at the first surface and fixed to the lead frame by swaging. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current amendments to the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama (US Patent Number 6,851,417) in view of Oishi (US Patent Application Publication 2002/0012230) and further in view of Nakajima (US Patent Application Publication 2004/0108602).
Regarding claims 1-2, Katayama discloses an igniter that controls a current flowing in a coil unit (13) for supplying a high voltage to a spark plug for use in an internal combustion engine, comprising: 
a pyrogenic power element (6);
a metal block (4);
a lead frame (2) electrically connecting said metal block and said coil unit to each other (as shown in Figures 1-2); and
a controller (5) that controls the operation of said power element, 
said power element has a first surface and a second surface opposite said first surface, and said power element is electrically connected to said controller through said second surface and said power element being fixed to said metal block at said first surface (Col. 4, lines 4-9 & lines 31-35, as shown in Figures 1-2). 
Katayama does not disclose said power element being fixed to said metal block by soldering, said metal block is made of copper or a copper alloy and does not disclose wherein said metal block is fixed to said lead frame by swaging. 
Oishi discloses a power element (4) having a first surface and a second surface opposite said first surface, said first surface is soldered a metal block (11, 12) [0025], said metal block is made of copper or a copper alloy [0025]. 
Oishi teaches that soldering the power element to the metal block allows heat generated in the power element to be removed efficiently [0025]. Oishi teaches that using copper or steel for the metal block prevents damage to the solder due to heat cycle fatigue [0025]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the soldering disclosed by Oishi with the igniter disclosed by Katayama to allow heat generated in the power element to be removed efficiently while preventing damage to the solder due to heat cycle fatigue. 
Katayama, as modified by Oishi, does not disclose said metal block is fixed to said lead frame by swaging. 
Nakajima discloses a pyrogenic power element (2), a metal block (6); a lead frame (8) electrically connected to said metal block, wherein said metal block is fixed to said lead frame by swaging [0025-0029]. 
Nakajima teaches that swaging is preferred over soldering for affixing the metal block to the lead frame because if soldering is used, the pyrogenic power element must be soldered at the same time creating a complicated process that requires a long heating time [0027]. Nakajima teaches that swaging eliminates the need for solder or other brazing material, while achieving the necessary, predetermined joint strength [0028-0030]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the process for joining the block to the frame disclosed by Katayama, as modified by Oishi, to the swaging process disclosed by Nakajima so that an igniter product can be formed by a simplified process requiring fewer material inputs and that achieves the necessary joint strength. 
Regarding claim 4, Katayama, as modified by Oishi and Nakajima, discloses the igniter according to claim 1 as discussed above. Katayama does not disclose wherein said metal block has a protrusion which protrudes upward from an upper surface of said metal block, wherein a through hole is formed in said lead frame which penetrates said lead frame in an up-down direction, and wherein said protrusion is inserted into the through hole formed in said lead frame and is fixed by swaging. 
Nakajima discloses a pyrogenic power element (2), a metal block (6); a lead frame (8) electrically connected to said metal block, wherein said metal block has a protrusion which protrudes upward from an upper surface of said metal block, wherein a through hole is formed in said lead frame which penetrates said lead frame in an up-down direction, and wherein said protrusion is inserted into the through hole formed in said lead frame and is fixed by swaging [0025-0029]. 
Nakajima teaches that swaging is preferred over soldering for affixing the metal block to the lead frame because if soldering is used, the pyrogenic power element must be soldered at the same time creating a complicated process that requires a long heating time [0027]. Nakajima teaches that swaging eliminates the need for solder or other brazing material, while achieving the necessary, predetermined joint strength [0028-0030]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the process for joining the block to the frame disclosed by Katayama, as modified by Oishi, to the swaging process disclosed by Nakajima for the reasons specified in reference to claim 1 above. 
Regarding claim 5, Katayama further discloses wherein said lead frame has one end provided with a level difference part, and said metal block is fixed to said lead frame by swaging at said level difference part (as shown in Figure 1, the metal block is fixed to the lower end of the lead frame adjacent to the bend corresponding to a level difference part).
Regarding claim 6, Katayama further discloses wherein one end of said lead frame is covered by single molding resin (7) together with said metal block, said power element, and said controller, and
the other end of said lead frame is exposed from said molding resin (as shown in Figure 1).  
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama (US Patent Number 6,851,417) in view of Oishi (US Patent Application Publication 2002/0012230) in view of Nakajima (US Patent Application Publication 2004/0108602) and further in view of Kanbayashi (US Patent Number 4,312,011).
Regarding claim 3, Katayama, as modified by Oishi and Nakajima, discloses the igniter of claim 1 as discussed above, wherein Katayama further discloses wherein said power element is electrically connected to said controller through a wire (3) at said second surface of said power element. Katayama does not disclose wherein at least a part of said power element is made of silicon, the wire being made of aluminum. 
Oishi discloses a wire being made of aluminum [0025]. Oishi teaches that the electrically conductive wires may be made of a number of materials including aluminum, nickel and others [0025]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the wire disclosed by Katayama for the aluminum wire disclosed by Oishi because aluminum is an electrically conductive material that will similarly electrically connect the power element to the controller. 
Katayama, as modified by Oishi, does not disclose wherein at least a part of said power element is made of silicon. 
Kanbayashi discloses a power element having at least a part made of silicon and teaches that the silicon forms a protective film that stabilizes electrical characteristics (Col. 1, lines 45-48) (Col. 5, lines 42-46).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the silicon component disclosed by Kanbayashi with the power element disclosed by Katayama to protect the power element and stabilize its electrical characteristics.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama (US Patent Number 6,851,417) in view of Oishi (US Patent Application Publication 2002/0012230) in view of Nakajima (US Patent Application Publication 2004/0108602) and further in view of Torrisi (US Patent Application Publication 2014/0188369).
Regarding claim 7, Katayama, as modified by Oishi and Nakajima, discloses the ignition of claim 1 wherein said power element is arranged on a path of a current flowing in said coil unit as shown in Figures 1-2. Katayama does not disclose wherein said power element is an IGBT. 
Torrisi discloses a power element as an IGBT (claim 26). Torrisi teaches that to provide an electronic ignition for four-stroke, internal combustion engines a switch is used and is typically implemented as a solid-state switch. Torrisi teaches that common solid-state switch components include Darlington configuration bipolar transistors and IGBT transistors [0002]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the Darlington transistor disclosed by Katayama for the IGBT transistor disclosed by Torrisi since either can be predictably be used as a switch for electronic ignition for an engine spark plug. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747